Citation Nr: 1645455	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-24 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for post-operative pigmented nodular tenosynovitis left ankle.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1971 to January 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied an increased rating in excess of 10 percent for post-operative pigmented nodular tenosynovitis left ankle.  In August 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later in August 2013.

In the Veteran's August 2013 substantive appeal, he requested a Board hearing before a Veterans Law Judge.  Although the hearing  was scheduled for a date in November 2016, as explained below, in a November 2016 communication, he withdrew his appeal, which effectively withdrew his Board hearing request.  See 38 C.F.R. § 20.704(e) (2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal of entitlement to an increased rating in excess of 10 percent for post-operative pigmented nodular tenosynovitis left ankle.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as the claim of entitlement to an increased rating in excess of 10 percent for post-operative pigmented nodular tenosynovitis left ankle are met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a November 2016 statement, the Veteran notified the Board that he wished to withdraw from his appeal his claim of entitlement to an increased rating in excess of 10 percent for post-operative pigmented nodular tenosynovitis left ankle.  Thus, no allegations of errors of fact or law remain for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to an increased rating in excess of 10 percent for post-operative pigmented nodular tenosynovitis left ankle is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


